HOFFMAN, Judge
DECREE
This cause having come on to be heard on the 4th day of February, 1976, and the minor appearing in his own person and with his court-appointed counsel Michael P. Lehtonen, Esq. and his mother, Eunice Joshua and Mr. Gabriel Sanon, Department of Social Welfare.
The minor having been previously arraigned and having denied the facts in the Complaint, and
*448The following Government' witnesses were sworn, after which they testified: .
Leona Chmnéry
Clarice Williams
Patrolman W. Wilson
The following defense witnesses were sworn, after which they testified:
Franklin Joshua.
The Court, .after hearing the evidence, both for the Government and the minor, found the minor Guilty beyond a reasonable doubt of an act of Juvenile Delinquency on Counts II and III and Not Guilty on Counts I and IY.
The minor Franklin Joshua is already, as a result of prior delinquent adjudication, in the care and custody of the Commissioner of Social Welfare. As a matter of fact has been known to the Department of Social Welfare since he was eight. (8) years old. (See Welfare reports dated March 8, 1976; March 1, 1976; February 26, 1976. Also Psychological Evaluation, dated October 13, 1971; June 9, 1969 and the most current report dated March 8, 1976 by Dr. Jeanette McDonald, Psychiatrist with Department of Health Psychiatric Unit.) '
In light of all this material on this minor it is incongruous to this Court for the Department of Social Welfare to now recommend that in reference to the latest crimes of which the minor has been found delinquent that the minor
1) Be placed at the CETA Youth. Offenders Work Program;
2) Be ordered to participate with his mother in psychotherapy at the St. Thomas Mental Health Clinic;
3) Be continued on probation with the Department of Social Welfare until his 18th birthday (he was born May 10,1960);
*4494) That the Reverend Pastor, Henry Dierk of Tutu Lutheran Reform Church serve as a “Big Brother” to the minor Franklin Joshua.
The Court has given this matter much and serious consideration. It is apparent from a reading of Dr. McDonald’s report dated March 8, 1976 that to follow the recommendation of the Department of Social Welfare will result in more of the same — nothing—insofar as effective rehabilitation of the minor goes.
What is needed to help the minor — and the need should have been obvious to the Department for many years — is if any change or improvement is to be effected it must as Dr. McDonald indicated “be a total approach, i.e. the placement of the youth in a residential treatment facility which could provide a structured setting and program toward reeducation and rehabilitation. This recommendation is made with the knowledge that no such facility exists in the Virgin Islands, but it is also made with the belief that the youth’s future as a chronic incarcerant is inevitable, if said intervention is not implemented.”
Accordingly, it is hereby DECREED that the minor Franklin Joshua be placed in the care, custody and control of the Department of Social Welfare until he reaches the age of twenty-one (21) years.
That this is as far as the law permits me to go. However by way of recommendation I strongly urge that the Commissioner arrange for the minor to receive the necessary care and attention outside of the Territory (in view of the lack of facilities here) and in the interim the Commissioner let the minor participate in any of the programs indicated by the agencies recommendations.
It is so decreed.